 Case 3:20-cv-00315-NJR Document 18 Filed 05/12/20 Page 1 of 3 Page ID #151


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JACK T. MERKLE and
 MARILYN K. MERKLE,

                     Plaintiffs,

 v.                                           Case No. 20-CV-00315-NJR

 BASF CATALYSTS, LLC, BWDAC,
 INC., DCO, LLC, EATON AEROQUIP,
 LLC, FEDERAL-MOGUL ASBESTOS
 PERSONAL INJURY TRUST,
 HONEYWELL INTERNATIONAL,
 INC., IMO INDUSTRRIES, INC., JOHN
 CRANE, INC., LEAR SIEGLAR
 DIVERSIFIED HOLDINGS
 CORPORATION, METROPOLITAN
 LIFE INSURANCE COMPANY, MORSE
 TEC, LLC, WESTERN AUTO SUPPLY
 COMPANY, DAP PRODUCTS, INC.,
 GENUINE PARTS COMPANY,
 NAVISTAR, INC., RED DEVIL, INC.,
 and PNEUMO ABEX, LLC,

                     Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Remand (Doc. 15) filed by Plaintiffs Jack

T. Merkle and Marilyn K. Merkle. The motion seeks to remand the Merkles’ state law

claims to the Circuit Court for the Third Judicial Circuit, Madison County, Illinois.

       On March 27, 2020, former Defendant Northrop Grumman Corporation filed a

notice of removal, asserting “federal officer removal” under 28 U.S.C. § 1442(a)(1), which

gives federal courts subject-matter jurisdiction over cases where military contractors seek

immunity via the “government contractor” defense.” See Boyle v. Utd. Techs. Corp., 487

                                       Page 1 of 3
 Case 3:20-cv-00315-NJR Document 18 Filed 05/12/20 Page 2 of 3 Page ID #152


U.S. 500 (1988). On April 6, 2020, the Merkles filed an amended complaint which

terminated Grumman as a defendant (Doc. 16). The Merkles then filed their Motion to

Remand, and the remaining Defendants were invited to respond by May 11, 2020

(Doc. 15). That response deadline has now passed.

       Considering the current posture of this case, the Court is not confident that it has

federal subject matter jurisdiction. Thus, Court would need to retain its supplemental

jurisdiction over the claims for this case to proceed in federal court. A district court is

permitted to decline the exercise of supplemental jurisdiction over related claims once

the federal claims have been dismissed. 28 U.S.C. § 1367(c)(3). The decision to relinquish

supplemental jurisdiction is “purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009). “Although the decision is discretionary, ‘[w]hen all federal claims

in a suit in federal court are dismissed before trial, the presumption is that the court will

relinquish federal jurisdiction over any supplemental state-law claims.’” RQJ Mgmt. Co.,

Inc. v. BP Prod. N. Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012). The presumption may be

rebutted when certain exceptions are present, such as: “(1) the statute of limitations has

run on the pendent claim, precluding the filing of a separate suit in state court;

(2) substantial judicial resources have already been committed, so that sending the case

to another court will cause a substantial duplication of effort; or (3) when it is absolutely

clear how the pendent claims can be decided.” Id. at 480.

       The Court finds that none of these exceptions applies. The statute of limitations is

irrelevant because the case would be remanded and not dismissed, substantial federal

resources have not been expended, and it is not obvious how the claims should be



                                        Page 2 of 3
 Case 3:20-cv-00315-NJR Document 18 Filed 05/12/20 Page 3 of 3 Page ID #153


decided.

       Also, when deciding whether to exercise supplemental jurisdiction, district courts

should consider and weigh “the values of judicial economy, convenience, fairness, and

comity.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S 156, 173 (1997); Wright v. Associated

Ins. Companies, Inc., 29 F.3d 1244, 1251 (7th Cir. 1994). In this instance, a balance of the

common law factors warrants remand. The Court has expended relatively minimal

resources on this case, and dispositive motions have not yet been filed. In the interest of

comity, Illinois courts should resolve the claims. Accordingly, the Court relinquishes its

supplemental jurisdiction over the claims and REMANDS this action to the Circuit Court

for the Third Judicial Circuit, Madison County, Illinois.

       IT IS SO ORDERED.

       DATED: May 12, 2020


                                                    ___________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                          Page 3 of 3
